 



Exhibit 10.D

VIAD CORP
1997 OMNIBUS INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
As Amended March 29, 2005

     Performance Units are hereby awarded by Viad Corp (Corporation), a Delaware
corporation, effective ___, 2005, to ___(Employee) in accordance with the
following terms and conditions:

     1. Award. The Corporation hereby awards the Employee ___Performance Units
pursuant to the Viad Corp 1997 Omnibus Incentive Plan (Plan), and upon the terms
and conditions, and subject to the restrictions therein and hereinafter set
forth.

     2. Restrictions on Transfer and Performance Period. The Performance Units
may not be assigned, transferred, pledged, or otherwise encumbered by the
Employee, except in the event of the Participant’s death, by will or the laws of
descent and distribution.

The Performance Period for the Units is for a three-year period beginning
January 1, 2005 and ending December 31, 2007.

The Board of Directors (Board) shall have the authority, in its discretion, to
truncate the Performance Period prior to the expiration of the Performance
Period with respect thereto, whenever the Board may determine that such action
is appropriate by reason of change in applicable tax or other law, or other
change in circumstances.

     3. Forfeiture and Repayment Provisions.

          (a) Termination of Employment. Except as provided in this paragraph 3
and in paragraph 4 below or as otherwise may be determined by the Board, if the
Employee ceases to be an Employee of the Corporation or any of its Affiliates
(as defined in the Plan) for any reason prior to the completion of the
Performance Period, all Performance Units shall upon such termination of
employment be forfeited and returned to the Corporation. Except as otherwise
specifically determined by the Human Resources Committee in its absolute
discretion on a case by case basis, if the Employee is terminated by the
Corporation or any of its Affiliates for any reason prior to the completion of
the Performance Period (other than for Cause, as defined in the Plan, or for
failure to meet performance expectations, as determined by the Chief Executive
Officer of the Corporation), or if the Employee ceases to be an employee of the
Corporation or any of its Affiliates by reason of death or total or partial
disability prior to the completion of the Performance Period, full ownership of
the earned Performance Units will occur to the extent not previously earned at
the end of the Performance Period.

If the Employee ceases to be an employee of the Corporation or any of its
Affiliates by reason of normal or early retirement, full ownership of the earned
Performance Units will occur at the end of the Performance Period, in each case
on a pro rata basis, calculated based on the percentage of time such Employee
was employed by the Corporation or any of its Affiliates from the beginning of
the Performance Period through the date the Employee ceases to be an employee of
the Corporation or

1



--------------------------------------------------------------------------------



 



any of its Affiliates; provided, however, that full ownership of the earned
Performance Units (versus pro rata ownership) will occur at the end of such
Performance Period if the Employee has reached age 60 at the time of retirement
and such retirement is at least 18 months subsequent to the date of grant of the
Award.

          (b) Non-Compete. Unless a Change of Control (as defined in the Plan)
shall have occurred after the date hereof:

               (i) In order to better protect the goodwill of the Corporation
and its Affiliates and to prevent the disclosure of the Corporation’s or its
Affiliates’ trade secrets and confidential information and thereby help insure
the long-term success of the business, Employee, without prior written consent
of the Corporation, will not engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, agent,
consultant, owner of more than five (5) percent of any enterprise or otherwise,
for a period of two (2) years following the date of Employee’s termination of
employment with the Corporation or any of its Affiliates, in connection with the
manufacture, development, advertising, promotion, design, or sale of any service
or product which is the same as or similar to or competitive with any services
or products of the Corporation or its Affiliates (including both existing
services or products as well as services or products known to the Employee, as a
consequence of Employee’s employment with the Corporation or one of its
Affiliates, to be in development):

                    (1) with respect to which Employee’s work has been directly
concerned at any time during the two (2) years preceding termination of
employment with the Corporation or one of its Affiliates, or

                    (2) with respect to which during that period of time
Employee, as a consequence of Employee’s job performance and duties, acquired
knowledge of trade secrets or other confidential information of the Corporation
or its Affiliates.

               (ii) For purposes of the provisions of paragraph 3(b), it shall
be conclusively presumed that Employee has knowledge of information he or she
was directly exposed to through actual receipt or review of memos or documents
containing such information, or through actual attendance at meetings at which
such information was discussed or disclosed.

               (iii) All Performance Units subject to the restrictions imposed
by paragraph 2 above shall be forfeited and returned to the Corporation, if
Employee engages in any conduct agreed to be avoided pursuant to the provisions
of paragraph 3(b) at any time within two (2) years following the date of
Employee’s termination of employment with the Corporation or any of its
Affiliates.

               (iv) If, at any time within two (2) years following the date of
Employee’s termination of employment with the Corporation or any of its
Affiliates, Employee engages in any conduct agreed to be avoided pursuant to the
provisions of paragraph 3(b), then all payments (without regard to tax effects)
received directly or indirectly by Employee with respect to all Performance
Units which are earned during the two (2) year period prior to Employee’s
termination from employment shall be returned by Employee to the Corporation.
Employee

2



--------------------------------------------------------------------------------



 



consents to the deduction from any amounts the Corporation or any of its
Affiliates owes to Employee to the extent of the amounts Employee owes the
Corporation hereunder.

          (c) Misconduct. Unless a Change of Control shall have occurred after
the date hereof:

               (i) All payments (without regard to tax effects) received
directly or indirectly by Employee with respect to the Performance Units shall
be returned by Employee to the Corporation, if the Corporation reasonably
determines that during Employee’s employment with the Corporation or any of its
Affiliates:

                    (1) Employee knowingly participated in misconduct that
causes a misstatement of the financial statements of Viad or any of its
Affiliates or misconduct which represents a material violation of any code of
ethics of the Corporation applicable to Employee or of the Always Honest
compliance program or similar program of the Corporation; or

                    (2) Employee was aware of and failed to report, as required
by any code of ethics of the Corporation applicable to Employee or by the Always
Honest compliance program or similar program of the Corporation, misconduct that
causes a misstatement of the financial statements of Viad or any of its
Affiliates or misconduct which represents a material knowing violation of any
code of ethics of the Corporation applicable to Employee or of the Always Honest
compliance program or similar program of the Corporation.

               (ii) Employee consents to the deduction from any amounts the
Corporation or any of its Affiliates owes to Employee to the extent of the
amounts Employee owes the Corporation under this paragraph 3(c).

          (d) Acts Contrary to Corporation. Unless a Change of Control shall
have occurred after the date hereof, if the Corporation reasonably determines
that at any time within two (2) years after the lapse of the Performance Period
Employee has acted significantly contrary to the best interests of the
Corporation, including, but not limited to, any direct or indirect intentional
disparagement of the Corporation, then all payments (without regard to tax
effects) received directly or indirectly by Employee with respect to Performance
Units during the two (2) year period prior to the Corporation’s determination
shall be paid by Employee to the Corporation. Employee consents to the deduction
from any amounts the Corporation or any of its Affiliates owes to Employee to
the extent of the amounts Employee owes the Corporation under this
paragraph 3(d).

          (e) The Corporation’s reasonable determination required under
Sections 3(c)(i) and 3(d) shall be made by the Human Resources Committee of the
Corporation’s Board of Directors, in the case of executive officers of the
Corporation, and by the Chief Executive Officer and Corporate Compliance Officer
of the Corporation, in the case of all other officers and employees.

     4. Effect of Change in Control. In the event of a Change in Control (as
defined in the Plan), all Performance Units shall be paid as if each of the
predefined targets for such Performance Units was achieved at the 100% level,
with such payment prorated for the period of time from the grant date of such
Performance Units to the date of the Change of Control.

3



--------------------------------------------------------------------------------



 



     5. Plan and Plan Interpretations as Controlling. The Performance Units
hereby awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling. The
Plan provides that the Corporation’s Board of Directors may from time to time
make changes therein, interpret it and establish regulations for the
administration thereof. The Employee, by acceptance of this Agreement, agrees to
be bound by said Plan and such Board actions.

IN WITNESS WHEREOF, the parties have caused this Performance Unit Plan Agreement
to be duly executed.

          Dated: ___________, 2005  VIAD CORP
      By:           ROBERT H. BOHANNON        Chairman, President and
Chief Executive Officer     

ATTEST:

     
 
   

--------------------------------------------------------------------------------

   
Vice President — General Counsel
   
or Assistant Secretary
   

This Performance Unit Plan Agreement shall be effective only upon execution by
Employee and delivery to and receipt by the Corporation.

     
 
  ACCEPTED:

   

   

   

  Employee

4